SULLIVAN, Chief Judge
(concurring in the result):
Since I concur only in the result reached in the majority opinion, I must write separately to briefly address three issues. First, to the extent that Part I of the opinion suggests that prior consistent statements made after the alleged motive to fabricate are admissible under Mil. R.Evid. 801(d)(1)(B), Manual for Courts-Martial, United States, 1984, 37 MJ at 315-316 n.2, I interpret this to be inconsistent with current military law. See United States v. McCaskey, 30 MJ 188, 192-93 (CMA 1990). A prior consistent statement may be admitted under Mil.R.Evid. 801(d)(1)(B) only if made prior to when the alleged motive to fabricate arose. Id.
Second, the failure of defense counsel to object when the Government introduced the prior consistent statements of the informants constitutes “forfeiture” of the error, not “waiver,” 37 MJ at 316. See United States v. Olano, — U.S. -, -, 113 S.Ct. 1770, 1777, 123 L.Ed.2d 508 (1993)(“Waiver is different from forfeiture. Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the ‘intentional relinquishment or abandonment of a known right.’ ”). I recognize that this Court has used waiver as synonymous with forfeiture. However, “the right at stake,” id., will determine whether the right can be forfeited merely by failure to assert that right or whether the known right can be waived only by the relinquishment or abandonment of the right. Compare United States v. Fisher, 21 MJ 327 (CMA 1986) (forfeiture of right to have military judge instruct members on the order of voting on proposed sentences), with United States v. Davis, 3 MJ 430, 433 (CMA 1977) (waiver of right to conflict-free counsel requires voluntary, intelligent, and knowing relinquishment). In the case sub judice, appellant forfeited his right to exclude the prior consistent statements of the government informants by not objecting.
Finally, in Part III of the majority opinion, Judge Crawford offers no conclusion as to whether trial counsel’s comment during closing argument on sentencing was error. 37 MJ at 318. I would unequivocally conclude that trial counsel’s comment on appellant’s failure to acknowledge guilt in his sworn statement was not error. United States v. Edwards, 35 MJ 351, 355 (CMA 1992).